--------------------------------------------------------------------------------

EXHIBIT 10.20
 
AMENDED AND RESTATED
 
TALON INTERNATIONAL, INC.
 
2008 STOCK INCENTIVE PLAN
 
 
SECTION 1:  GENERAL PURPOSE OF PLAN
 
The name of this plan is the Amended and Restated Talon International, Inc. 2008
Stock Incentive Plan (the “Plan”).  The purpose of the Plan is to enable Talon
International, Inc., a Delaware corporation (the “Company”), and any Parent or
any Subsidiary to obtain and retain the services of the types of Employees,
Consultants and Directors who will contribute to the Company’s long range
success and to provide incentives which are linked directly to increases in
share value which will inure to the benefit of all stockholders of the Company.
 
SECTION 2:  DEFINITIONS
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
“Administrator” shall have the meaning as set forth in Section 3, hereof.
 
“Board” means the Board of Directors of the Company.
 
“Cause” means (i) failure by an Eligible Person to substantially perform his or
her duties and obligations to the Company (other than any such failure resulting
from his or her incapacity due to physical or mental illness); (ii) engaging in
misconduct or a fiduciary breach which is or potentially is materially injurious
to the Company or its stockholders; (iii) conviction or confession of a crime
punishable by law (except minor violations); (iv) the commission of a crime
against the Company which is or potentially is materially injurious to the
Company; (v) disclosure of confidential information or trade secrets; or (vi) as
otherwise provided in the Stock Option Agreement or Stock Purchase
Agreement.  For purposes of this Plan, the existence of Cause shall be
determined by the Administrator in its sole discretion.
 
 “Change of Control” means: (i) the sale, lease, transfer or other disposition
of all or substantially all of the assets of the Company, or (ii) the
acquisition of the Company by another entity by means of merger, consolidation,
share exchange, reorganization or otherwise pursuant to which shares of capital
stock of the Company are converted into cash, securities or other property of
the acquiring entity or any of its subsidiaries or parent entities and which
results in the holders of voting securities (excluding shares of the surviving
entity held by holders of the capital stock of the Company acquired by means
other than the exchange or conversion of the capital stock of the Company for
shares of the surviving entity) of the Company immediately prior to such merger,
consolidation, share exchange, reorganization or sale of assets beneficially
owning, directly or indirectly, less than a majority of the combined voting
power of the surviving entity resulting from such merger, consolidation, share
exchange, reorganization or sale of assets; provided, however that, in each
case, to the extent any amount constituting “nonqualified deferred compensation”
subject to Section 409A of the Code would become payable under a Right by reason
of a Change of Control, it shall become payable only if the event or
circumstances constituting the Change of Control would also constitute a change
in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the Company’s assets, within the meaning
of subsection (a)(2)(A)(v) of Section 409A of the Code.
 
 
1

--------------------------------------------------------------------------------

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means a committee of the Board designated by the Board to administer
the Plan.
 
“Company” means Talon International, Inc., a corporation organized under the
laws of the State of Delaware (or any successor corporation).
 
“Consultant” means a consultant or advisor who is a natural person and who
provides bona fide services to the Company, a Parent or a Subsidiary; provided
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.
 
“Date of Grant” means the date on which the Administrator adopts a resolution
expressly granting a Right to a Participant or, if a different date is set forth
in such resolution as the Date of Grant, then such date as is set forth in such
resolution.
 
“Director” means a member of the Board.
 
“Disability” means Participant’s inability to perform the essential duties,
responsibilities and functions of Participant’s position with the Company, a
Parent or a Subsidiary for a continuous period of 180 days as a result of any
mental or physical disability or incapacity, as determined under the definition
of disability in the Company’s long-term disability plan so as to qualify
Participant for benefits under the terms of that plan or as determined by the
Administrator to the extent that no such plan is then in effect.  Participant
shall cooperate in all respects with the Company if a question arises as to
whether Participant has become disabled (including, without limitation,
submitting to an examination by a medical doctor or other health care specialist
selected by the Company and authorizing such medical doctor or such other health
care specialist to discuss Participant’s condition with the Company).
Notwithstanding the foregoing, for purposes of determining the term of an ISO
pursuant to Section 6.6 hereof, the term Disability shall have the meaning
ascribed to it under Code Section 22(e)(3).  The determination of whether an
individual has a Disability shall be determined under procedures established by
the Administrator.
 
“Eligible Person” means an Employee, Consultant or Director of the Company, any
Parent or any Subsidiary.
 
 
2

--------------------------------------------------------------------------------

 

“Employee” means any individual who is a common-law employee (including
officers) of the Company, a Parent or a Subsidiary.
 
“Exercise Price” shall have the meaning set forth in Section 6.3 hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means the fair market value of a shares of Stock, determined
in good faith by the Administrator and such determination shall be conclusive
and binding on all persons; provided, however, that Fair Market Value shall be
determined consistent with the requirements of Section 409A of the Code.
 
“ISO” means a Stock Option intended to qualify as an “incentive stock option” as
that term is defined in Section 422(b) of the Code.  Each option granted
pursuant to the Plan will be treated as providing by its terms that it is to be
a Non-Qualified Stock Option unless, as of the Date of Grant, it is expressly
designated as an ISO.
 
“Non-Employee Director” means a member of the Board who is not an Employee of
the Company, a Parent or Subsidiary, who satisfies the requirements of such term
as defined in Rule 16b-3(b)(3)(i) promulgated by the Securities and Exchange
Commission under the Exchange Act.
 
“Non-Qualified Stock Option” means a Stock Option not described in Section
422(b) of the Code.
 
“Optionee” means a Participant who is granted a Stock Option pursuant to the
Plan.
 
“Outside Director” means a member of the Board who is an is an “outside
director” as such term as used in Section 162(m) of the Code and the regulations
promulgated thereunder.
 
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if each of the corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.  A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.
 
“Participant” means any Eligible Person selected by the Administrator, pursuant
to the Administrator’s authority in Section 3, to receive grants of Rights.
 
“Plan” means this Amended and Restated Talon International, Inc. 2008 Stock
Incentive Plan, as the same may be amended or supplemented from time to time.
 
“Purchase Price” shall have the meaning set forth in Section 7.3.
 
“Purchase Right” means the right to purchase Stock granted pursuant to Section
7.
 
“Repurchase Right” shall have the meaning set forth in Section 8.7.
 
 
3

--------------------------------------------------------------------------------

 

“Rights” means Stock Options and Purchase Rights.
 
“Service” means service as an Employee, Director or Consultant.
 
“Stock” means Common Stock, par value $0.001 per share, of the Company.
 
“Stock Option” or “Option” means an option to purchase shares of Stock granted
pursuant to Section 6.
 
“Stock Option Agreement” shall have the meaning set forth in Section 6.1.
 
“Stock Purchase Agreement” shall have the meaning set forth in Section 7.1.
 
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.  A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.
 
“Surviving Entity” means the Company if immediately following any merger,
consolidation or similar transaction, the holders of outstanding voting
securities of the Company immediately prior to the merger or consolidation own
equity securities possessing more than 50% of the voting power of the
corporation existing following the merger, consolidation or similar
transaction.  In all other cases, the other entity to the transaction and not
the Company shall be the Surviving Entity.  In making the determination of
ownership by the stockholders of an entity immediately after the merger,
consolidation or similar transaction, equity securities which the stockholders
owned immediately before the merger, consolidation or similar transaction as
stockholders of another party to the transaction shall be disregarded.  Further,
outstanding voting securities of an entity shall be calculated by assuming the
conversion of all equity securities convertible (immediately or at some future
time) into shares entitled to vote.
 
“Ten Percent Stockholder” means a person who on the Date of Grant owns, either
directly or through attribution as provided in Section 424 of the Code, Stock
constituting more than 10% of the total combined voting power of all classes of
stock of his or her employer corporation or of any Parent or Subsidiary.
 
SECTION 3:  ADMINISTRATION
 
3.1           Administrator.  The Plan shall be administered by either (i) the
Board or (ii) the Committee (the group that administers the Plan is referred to
as the “Administrator”).
 
3.2           Powers in General.  The Administrator shall have the power and
authority to grant to Eligible Persons, pursuant to the terms of the Plan, (i)
Stock Options, (ii) Purchase Rights or (iii) any combination of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 

3.3           Specific Powers.  In particular, the Administrator shall have the
authority: (i) to construe and interpret the Plan and apply its provisions; (ii)
to promulgate, amend and rescind rules and regulations relating to the
administration of the Plan; (iii) to authorize any person to execute, on behalf
of the Company, any instrument required to carry out the purposes of the Plan;
(iv) to determine when Rights are to be granted under the Plan; (v) from time to
time to select, subject to the limitations set forth in this Plan, those
Eligible Persons to whom Rights shall be granted; (vi) to determine the number
of shares of Stock to be made subject to each Right; (vii) to determine whether
each Stock Option is to be an ISO or a Non-Qualified Stock Option; (viii) to
prescribe the terms and conditions of each Stock Option and Purchase Right,
including, without limitation, the Exercise Price, Purchase Price and medium of
pay­ment, vesting provisions and repurchase provisions, and to specify the
provisions of the Stock Option Agreement or Stock Purchase Agreement relating to
such grant or sale; (ix) to amend any outstanding Rights for the purpose of
modifying the time or manner of vesting, the Purchase Price or Exercise Price,
as the case may be, subject to applicable legal restrictions and to the consent
of the other party to such agreement; (x) to determine the duration and purpose
of leaves of absence which may be granted to a Participant without constituting
termination of their Service for purposes of the Plan; (xi) to make decisions
with respect to outstanding Stock Options that may become necessary upon a
change in corporate control or an event that triggers anti-dilution adjustments;
(xii) by resolution adopted by the Board, to authorize one or more officers of
the Company to do one or both of the following: (a) designate eligible officers
and employees of the Company or any Parent or Subsidiary to be recipients of
Rights and (b) determine the number of such Rights to be received by such
officers and employees, provided that the resolution so authorizing such officer
or officers shall specify the total number of Rights such officer or officers
may award; and (xiii) to make any and all other determinations which it
determines to be necessary or advisable for administration of the Plan.
 
3.4           Decisions Final.  All decisions made by the Administrator pursuant
to the provisions of the Plan shall be final and binding on the Company and the
Participants.
 
3.5           The Committee.  The Board may, and so long as the Company’s Stock
is registered pursuant to Section 12 of the Exchange Act shall, delegate any or
all of its duties and authority with respect to the Plan to the Committee whose
members are to be appointed by and to serve at the pleasure of the Board.  From
time to time, the Board may increase or decrease the size of the Committee, add
additional members to, remove members (with or without cause) from, appoint new
members in substitution therefor, and fill vacancies, however caused, in the
Committee.  The Committee shall act pursuant to a vote of the majority of its
members or, in the case of a committee comprised of only two members, the
unanimous consent of its members, whether present or not, or by the unanimous
written consent of its members and minutes shall be kept of all of its meetings
and copies thereof shall be provided to the Board.  Subject to the limitations
prescribed by the Plan and the Board, the Committee may establish and follow
such rules and regulations for the conduct of its business as it may determine
to be advisable.  During any period of time during which the Company’s Stock is
registered pursuant to Section 12 of the Exchange Act, all members of the
Committee shall be Non-Employee Directors and Outside Directors.
 
 
5

--------------------------------------------------------------------------------

 

SECTION 4:  STOCK SUBJECT TO THE PLAN
 
4.1           Stock Subject to the Plan.  Subject to adjustment as provided in
Section 9, 4,810,000 shares of Common Stock shall be reserved and available for
issuance under the Plan.  Stock reserved hereunder may consist, in whole or in
part, of authorized and unissued shares or treasury shares.
 
4.2           Basic Limitation.  The maximum number of shares of Stock with
respect to which Rights may be granted under the Plan to any Participant in any
one calendar year shall be 50% of the total number of shares of Common Stock
authorized for issuance under the Plan pursuant to Section 4.1.  The number of
shares that are subject to Rights under the Plan shall not exceed the number of
shares that then remain available for issuance under the Plan.  The Company,
during the term of the Plan, shall at all times reserve and keep available a
sufficient number of shares to satisfy the requirements of the Plan.
 
4.3           Additional Shares.  In the event that any outstanding Right for
any reason expires or is canceled or otherwise terminated, the shares allocable
to the unexercised portion of such Right shall again be available for the
purposes of the Plan.  In the event that shares issued under the Plan are
reacquired by the Company pursuant to the terms of any forfeiture provision,
right of repurchase or right of first refusal, such shares shall again be
available for the purposes of the Plan.
 
SECTION 5:  ELIGIBILITY
 
Eligible Persons who are selected by the Administrator shall be eligible to be
granted Rights hereunder subject to limitations set forth in this Plan;
provided, however, that only Employees shall be eligible to be granted ISOs
hereunder.
 
SECTION 6:  TERMS AND CONDITIONS OF OPTIONS.
 
6.1           Stock Option Agreement.  Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company (the “Stock Option Agreement”).  Such Option shall be subject to all
applicable terms and conditions of the Plan and may be subject to any other
terms and conditions which are not inconsistent with the Plan and which the
Administrator deems appropriate for inclusion in a Stock Option Agreement.  The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical.
 
6.2           Number of Shares.  Each Stock Option Agreement shall specify the
number of shares of Stock that are subject to the Option and shall provide for
the adjustment of such number in accordance with Section 9, hereof.  The Stock
Option Agreement shall also specify whether the Option is an ISO or a
Non-Qualified Stock Option.
 
6.3           Exercise Price. Each Stock Option Agreement shall state the price
at which shares subject to the Stock Option may be purchased (the “Exercise
Price”), which shall be not less than 100% of the Fair Market Value of the Stock
on the Date of Grant; provided, however, that in the case of an ISO granted to a
Ten Percent Stockholder, the Exercise Price shall not be less than 110% of the
Fair Market Value of a Share on the Date of Grant. The Exercise Price shall be
payable in a form described in Section 8 hereof.
 
 
6

--------------------------------------------------------------------------------

 

6.4           Withholding Taxes.  As a condition to the exercise of an Option,
the Optionee shall make such arrangements as the Board may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise or with the disposition of
shares acquired by exercising an Option.
 
6.5           Exercisability.  Each Stock Option Agreement shall specify the
date when all or any installment of the Option becomes exercisable. Subject to
the preceding sentence, the exercise provisions of any Stock Option Agreement
shall be determined by the Administrator, in its sole discretion.
 
6.6           Term.  The Stock Option Agreement shall specify the term of the
Option.  No Option shall be exercised after the expiration of 10 years after the
date the Option is granted. In the case of an ISO granted to a Ten Percent
Stockholder, the ISO shall not be exercised after the expiration of 5 years
after the date the ISO is granted.  Unless otherwise provided in the Stock
Option Agreement, no Option may be exercised more than (i) 90 days after the
date the Optionee’s Service with the Company, its Parent or a Subsidiary
terminates if such termination is for any reason other than death, Disability or
Cause, (ii) one year after the date the Optionee’s Service with the Company, a
Parent or a Subsidiary terminates if such termination is a result of death or
Disability, and (iii) if the Optionee’s Service with the Company, a Parent or a
Subsidiary terminates for Cause, all outstanding Options granted to such
Optionee shall expire as of the commencement of business on the date of such
termination.  Except in the case of ISOs, the Administrator may, in its sole
discretion, waive the accelerated expiration provided for in clauses (i) or (ii)
above.  Outstanding Options that are not vested at the time of termination of
employment for any reason other than for Cause shall expire at the close of
business on the date of such termination.
 
6.7           Leaves of Absence.  For purposes of Section 6.6 above, to the
extent required by applicable law, Service shall be deemed to continue while the
Optionee is on a bona fide leave of absence.  To the extent applicable law does
not require such a leave to be deemed to continue Service while the Optionee is
on a bona fide leave of absence, such leave shall be deemed to continue if, and
only if, expressly provided in writing by the Administrator or a duly authorized
officer of the Company, Parent or Subsidiary for whom Optionee provides his or
her services.
 
6.8           Modification, Extension and Assumption of Options. Within the
limitations of the Plan, the Administrator may modify, extend or assume
outstanding Options (whether granted by the Company or another issuer) or may
accept the cancellation of outstanding Options (whether granted by the Company
or another issuer) in return for the grant of new Options for the same or a
different number of shares and at the same or a different Exercise
Price.  Without limiting the foregoing, the Administrator may amend a previously
granted Option to fully accelerate the exercise schedule of such Option
(including without limitation, in connection with a Change of Control) and
provide that upon the exercise of such Option, the Optionee shall receive shares
of restricted Stock that are subject to repurchase by the Company at the
Exercise Price paid for the Option with such Company’s right to repurchase at
such price lapsing at the same rate as the exercise provisions set forth in
Optionee’s Stock Option Agreement.  The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, impair the
Optionee’s rights or increase the Optionee’s obligations under such Option;
provided, however, a termination of the Option in which the Optionee receives a
cash payment equal to the difference between the Fair Market Value and the
Exercise Price for all shares subject to exercise under any outstanding Option
shall not be deemed to impair any rights of the Optionee or increase the
Optionee’s obligations under such Option. Unless the Administrator determines
otherwise, any adjustments hereunder shall be done on terms and conditions
consistent with Section 409A of the Code.
 
 
7

--------------------------------------------------------------------------------

 

SECTION 7:  TERMS AND CONDITIONS OF AWARDS OR SALES
 
7.1           Stock Purchase Agreement.  Each award or sale of shares of Stock
under the Plan (other than upon exercise of an Option) shall be evidenced by a
Stock Purchase Agreement between the Participant and the Company.  Such award or
sale shall be subject to all applicable terms and conditions of the Plan and may
be subject to any other terms and conditions which are not inconsistent with the
Plan and which the Board deems appropriate for inclusion in a Stock Purchase
Agreement.  The provisions of the various Stock Purchase Agreements entered into
under the Plan need not be identical.
 
7.2           Duration of Offers. Unless otherwise provided in the Stock
Purchase Agreement, any right to acquire shares of Stock under the Plan (other
than an Option) shall automatically expire if not exercised by the Participant
within 30 days after the grant of such right was communicated to the Participant
by the Company.
 
7.3           Purchase Price. Each Stock Purchase Agreement shall state the
price at which the Stock subject to such Stock Purchase Agreement may be
purchased (the “Purchase Price”) or that no Purchase Price is required with
respect to such Stock, which shall be determined in the sole discretion of the
Administrator. The Purchase Price shall be payable in a form described in
Section 8.
 
7.4           Withholding Taxes.  As a condition to the purchase of shares, the
Participant shall make such arrangements as the Board may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such purchase.
 
SECTION 8 :  PAYMENT; RESTRICTIONS
 
8.1           General Rule.  The entire Purchase Price or Exercise Price of
shares issued under the Plan shall be payable in full by, as applicable, cash or
check for an amount equal to the aggregate Purchase Price or Exercise Price for
the number of shares being purchased, or in the discretion of the Administrator,
upon such terms as the Administrator shall approve, (i) in the case of an
Option, by a copy of instructions to a broker directing such broker to sell the
Stock for which such Option is exercised, and to remit to the Company the
aggregate Exercise Price of such Options (a “cashless exercise”), (ii) in the
case of an Option or Purchase Right, by paying all or a portion of the Exercise
Price or Purchase Price for the number of shares being purchased by tendering
Stock owned by the Participant, duly endorsed for transfer to the Company, with
a Fair Market Value on the date of delivery equal to the aggregate Exercise
Price or Purchase Price of the number of shares of Stock with respect to which
such Right or portion thereof is thereby exercised (a “stock-for-stock
exercise”) or (iii) by a stock-for-stock exercise by means of attestation
whereby the Participant identifies for delivery specific shares of Stock already
owned by the Participant and receives a number of shares of Stock equal to the
difference between the shares of Stock thereby exercised and the identified
attestation shares of Stock (an “attestation exercise”).
 
 
8

--------------------------------------------------------------------------------

 

8.2           Withholding Payment.  The Purchase Price or Exercise Price shall
include payment of the amount of all federal, state, local or other income,
excise or employment taxes subject to withholding (if any) by the Company or any
Parent or Subsidiary as a result of the exercise of a Right.  The Participant
may pay all or a portion of the tax withholding by cash or check payable to the
Company, or, at the discretion of the Administrator, upon such terms as the
Administrator shall approve, by (i) cashless exercise or attestation exercise;
(ii) stock-for-stock exercise; (iii) in the case of an Option, by paying all or
a portion of the tax withholding for the number of shares being purchased by
withholding shares from any transfer or payment to the Optionee (“Stock
Withholding”); or (iv) a combination of one or more of the foregoing payment
methods.  Any shares issued pursuant to the exercise of a Right and transferred
by the Optionee to the Company for the purpose of satisfying any withholding
obligation shall not again be available for purposes of the Plan.  The Fair
Market Value of the number of shares subject to Stock Withholding shall not
exceed an amount equal to the applicable minimum required tax withholding rates.
 
8.3           Services Rendered.  At the discretion of the Administrator, shares
of Stock may be awarded under the Plan in consideration of services rendered to
the Company, a Parent or a Subsidiary prior to the award.
 
8.4           Promissory Note.  To the extent that a Stock Option Agreement or
Stock Purchase Agreement so provides, in the discretion of the Administrator,
upon such terms as the Administrator shall approve, all or a portion of the
Exercise Price or Purchase Price (as the case may be) of shares issued under the
Plan may be paid with a full-recourse promissory note; provided, however, that
payment of any portion of the Exercise Price or Purchase Price by promissory
note shall not be permitted where such loan would be prohibited by applicable
laws, regulations and rules of the Securities and Exchange Commission and any
other governmental agency having jurisdiction.  However, in the event there is a
stated par value of the shares and applicable law requires, the par value of the
shares, if newly issued, shall be paid in cash or cash equivalents.  The shares
shall be pledged as security for payment of the principal amount of the
promissory note and interest thereon.  The interest rate payable under the terms
of the promissory note shall not be less than the minimum rate (if any) required
to avoid the imputation of additional interest under the Code.  Subject to the
foregoing, the Administrator (at its sole discretion) shall specify the term,
interest rate, amortization requirements (if any) and other provisions of such
note.  Unless the Administrator determines otherwise, shares of Stock having a
Fair Market Value at least equal to the principal amount of the loan shall be
pledged by the holder to the Company as security for payment of the unpaid
balance of the loan and such pledge shall be evidenced by a pledge agreement,
the terms of which shall be determined by the Administrator, in its discretion;
provided, however, that each loan shall comply with all applicable laws,
regulations and rules of the Board of Governors of the Federal Reserve System
and any other governmental agency having jurisdiction.
 
 
9

--------------------------------------------------------------------------------

 

8.5           Exercise/Pledge.  To the extent that a Stock Option Agreement or
Stock Purchase Agreement so allows and if Stock is publicly traded, in the
discretion of the Administrator, upon such terms as the Administrator shall
approve, payment may be made all or in part by the delivery (on a form
prescribed by the Administrator) of an irrevocable direction to pledge shares to
a securities broker or lender approved by the Company, as security for a loan,
and to deliver all or part of the loan proceeds to the Company in payment of all
or part of the Exercise Price or Purchase Price and any withholding taxes.
 
8.6           Written Notice.  The Participant shall deliver a written notice to
the Administrator requesting that the Company direct the transfer agent to issue
to the Participant (or to his designee) a certificate for the number of shares
of Stock being exercised or purchased or, in the case of a cashless exercise or
Stock Withholding exercise, for any shares that were not sold in the cashless
exercise or withheld.
 
8.7           Repurchase Rights.  Each Stock Purchase Agreement and Stock Option
Agreement may provide that the Company shall have a right to repurchase unvested
shares of Stock acquired by a Participant upon exercise of such Participant’s
Rights as provided in this Section 8.7.  Following termination of the
Participant’s Service the Company’s repurchase right shall be exercisable at a
price equal to the Purchase Price or Exercise Price, as the case may be, of the
unvested Stock. Unless otherwise provided in the Stock Option Agreement or Stock
Purchase Agreement, the Company’s repurchase right may be exercised within 90
days after the termination of the Participant’s Service (or in the case of Stock
issued upon exercise of an Option or purchased under a Stock Purchase Agreement,
in either case after the date of termination, within 7 months after the date of
the exercise or Stock purchase, whichever is applicable) for cash or for
cancellation of indebtedness incurred in purchasing the shares.
 
8.8           Transferability.  Except as provided herein, a Participant may not
assign, sell or transfer Rights, in whole or in part, other than by will or by
operation of the laws of descent and distribution.  The Administrator, in its
sole discretion may permit the transfer of a Non-Qualified Stock Option (but not
an ISO or Stock Purchase Right).  A transfer permitted under this Section 8.8
hereof may be made only upon written notice to and approval thereof by the
Administrator.  A Permitted Transferee may not further assign, sell or transfer
the transferred Option, in whole or in part, other than by will or by operation
of the laws of descent and distribution.  A Permitted Transferee shall agree in
writing to be bound by the provisions of this Plan and the applicable Stock
Option Agreement.
 
SECTION 9:  ADJUSTMENTS
 
9.1           Effect of Certain Changes.
 
9.1.1           Stock Dividends, Splits, Etc.  If there is any change in the
number of outstanding shares of Stock by reason of a stock split, reverse stock
split, stock dividend, recapitalization, combination or reclassification, then
(i) the number of shares of Stock available for Rights, (ii) the number of
shares of Stock covered by outstanding Rights, (iii) the Exercise Price or
Purchase Price of any Stock Option or Purchase Right and (iv) the limit set
forth in Section 4.2, in effect prior to such change, shall be proportionately
adjusted by the Administrator to reflect any increase or decrease in the number
of issued shares of Stock; provided, however, that any fractional shares
resulting from the adjustment shall be eliminated.
 
 
10

--------------------------------------------------------------------------------

 

9.1.2           Liquidation, Dissolution, Merger or Consolidation.  In the event
of a dissolution or liquidation of the Company, or any corporate separation or
division, including, but not limited to, a split-up, a split-off or a spin-off,
or a sale of all or substantially all of the assets of the Company; a merger or
consolidation in which the Company is not the Surviving Entity; a reverse merger
in which the Company is the Surviving Entity, but the shares of Company stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise; or the transfer of more than 80% of the then outstanding voting stock
of the Company to another person or entity, then, the Company, to the extent
permitted by applicable law, but otherwise in its sole discretion may provide
for: (i) the continuation of outstanding Rights by the Company (if the Company
is the Surviving Entity); (ii) the assumption of the Plan and such outstanding
Rights by the Surviving Entity or its parent; (iii) the substitution by the
Surviving Entity or its parent of rights with substantially the same terms for
such outstanding Rights; or (iv) the cancellation of such outstanding Rights
without payment of any consideration, provided that if such Rights would be
canceled in accordance with the foregoing, the Participant shall have the right,
exercisable during a reasonable period prior to such merger, consolidation or
other transaction, to exercise the vested portion of such Rights in whole or in
part, or, if provided for by the Administrator using its sole discretion in a
notice of cancellation, to exercise such Rights in whole or in part without
regard to any vesting provisions in the Rights agreement, in either case
contingent upon the closing of the such merger, consolidation or other
transaction.
 
9.1.3           Further Adjustments.  Subject to Section 9.1.2, the
Administrator shall have the discretion, exercisable at any time before a sale,
merger, consolidation, reorganization, liquidation or Change of Control, to take
such further action as it determines to be necessary or advisable, and fair and
equitable to Participants, with respect to Rights. Such authorized action may
include (but shall not be limited to) establishing, amending or waiving the
type, terms, conditions or duration of, or restrictions on, Rights so as to
provide for earlier, later, extended or additional time for exercise and other
modifications, and the Administrator may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants.  The Administrator may take such action before or after granting
Rights to which the action relates and before or after any public announcement
with respect to such sale, merger, consolidation, reorganization, liquidation or
Change of Control that is the reason for such action.  Unless the Administrator
determines otherwise, any adjustments hereunder shall be done on terms and
conditions consistent with Section 409A of the Code.
 
9.1.4           Par Value Changes.  In the event of a change in the Stock of the
Company as presently constituted which is limited to a change of all of its
authorized shares with par value, into the same number of shares without par
value, or a change in the par value, the shares resulting from any such change
shall be “Stock” within the meaning of the Plan.
 
 
11

--------------------------------------------------------------------------------

 

9.2           Decision of Administrator Final.  To the extent that the foregoing
adjustments relate to stock or securities of the Company, such adjustments shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive; provided, however, that each ISO granted pursuant
to the Plan shall not be adjusted in a manner that causes such Stock Option to
fail to continue to qualify as an ISO without the prior consent of the Optionee
thereof.
 
9.3           No Other Rights.  Except as hereinbefore expressly provided in
this Section 9, no Participant shall have any rights by reason of any
subdivision or consolidation of shares of Company stock or the payment of any
dividend or any other increase or decrease in the number of shares of Company
stock of any class or by reason of any of the events described in Section 9.1,
above, or any other issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class; and, except as
provided in this Section 9, none of the foregoing events shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Stock subject to Rights.  The grant of a Right pursuant to the Plan
shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structures or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or part of its business or assets.
 
SECTION 10:  AMENDMENT AND TERMINATION
 
The Board may amend, suspend or terminate the Plan at any time and for any
reason.  At the time of such amendment, the Board shall determine, upon advice
from counsel, whether such amendment will be contingent on or require
stockholder approval.
 
SECTION 11:  GENERAL PROVISIONS
 
11.1        General Restrictions.
 
11.1.1        Legends.  All certificates for shares of Stock delivered under the
Plan shall be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed and any applicable federal or state securities
laws, and the Administrator may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
11.1.2        No Rights as Stockholder.  Except as specifically provided in this
Plan, a Participant or a transferee of a Right shall have no rights as a
stockholder with respect to any Stock covered by the Rights until the date of
the issuance to him or her of such shares of Stock, and no adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions of other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 9.1,
hereof.
 
11.2        Other Compensation Arrangements.  Nothing contained in this Plan
shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.
 
 
12

--------------------------------------------------------------------------------

 

11.3        Disqualifying Dispositions.  Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
the shares of Stock acquired upon exercise of an ISO within two years from the
date of grant of such ISO or within one year after the exercise of such ISO
shall be required to immediately advise the Company in writing as to the
occurrence of the sale and the price realized upon the sale of such shares of
Stock.
 
11.4        Regulatory Matters.  Each Stock Option Agreement and Stock Purchase
Agreement shall provide that no shares shall be purchased or sold thereunder
unless and until (i) any then applicable requirements of state or federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel and (ii) if required to do so by the Company, the
Participant shall have executed and delivered to the Company a letter of
investment intent in such form and containing such provisions as the Board or
Committee may require.
 
11.5        Recapitalizations.  Each Stock Option Agreement and Stock Purchase
Agreement shall contain provisions required to reflect the provisions of Section
9.
 
11.6        Delivery.  Upon exercise of a Right granted under this Plan, the
Company shall issue Stock or pay any amounts due within a reasonable period of
time thereafter.  Subject to any statutory obligations the Company may otherwise
have, for purposes of this Plan, thirty days shall be considered a reasonable
period of time.
 
11.7        Other Provisions.  The Stock Option Agreements and Stock Purchase
Agreements authorized under the Plan may contain such other provisions not
inconsistent with this Plan, including, without limitation, restrictions upon
the exercise of the Rights, as the Administrator may deem advisable.
 
11.8        Section 409A.  Awards under the Plan are intended either to be
exempt from the rules of Section 409A of the Code or to satisfy those rules, and
the Plan and such awards shall be construed accordingly.  Granted rights may be
modified at any time, in the Administrator’s discretion, so as to increase the
likelihood of exemption from or compliance with the rules of Section 409A of the
Code.
 
SECTION 12:  INFORMATION TO PARTICIPANTS
 
To the extent necessary to comply with California law or other applicable
securities laws, the Company each year shall furnish to Participants its balance
sheet and income statement.
 
SECTION 13:  EFFECTIVE DATE OF PLAN
 
The effective date of this Plan is May 13, 2008.  The adoption of the Plan is
subject to approval by the Company’s stockholders, which approval must be
obtained within twelve (12) months from the date the Plan is adopted by the
Board.  In the event that the stockholders fail to approve the Plan in the
manner described in the previous sentence, any grants of Options or sales or
awards of shares that have already occurred shall be rescinded, and no
additional grants, sales or awards shall be made thereafter under the Plan.
 
SECTION 14:  TERM OF PLAN
 
The Plan shall terminate automatically on May 13, 2018.  No Right shall be
granted pursuant to the Plan after such date, but Rights theretofore granted may
extend beyond that date.  The Plan may be terminated on any earlier date
pursuant to Section 10 hereof.
 
 
13

--------------------------------------------------------------------------------